Orders, Family Court, Bronx County (Linda Tally, J.), entered on or about May 28, 2013, which denied petitioner’s motion to vacate conditional surrenders she executed pursuant to Social Services Law § 383-c with respect to the four subject children, and dismissed the petitions, unanimously affirmed, without costs.
The motion to vacate the surrenders was properly denied. Petitioner failed to allege that her execution of the agreements was the product of fraud, duress or coercion (see Matter of Amanda B., 206 AD2d 636 [3d Dept 1994]; Social Services Law § 383-c), and contrary to petitioner’s argument, she was not deprived of due process on the basis that the matter was disposed of without a hearing (see e.g. Matter of Baby Boy Joseph, 214 AD2d 1049 [4th Dept 1995]).
We have considered petitioner’s remaining contentions and find them unavailing.
Concur — Sweeny, J.E, Renwick, Andrias, Richter and Kapnick, JJ.